Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Speier (US 6,566,874).

Regarding claim 12, Speier teaches a method of obtaining nuclear magnetic resonance (NMR) data in a wellbore, comprising: 
	introducing a NMR tool into the wellbore, wherein the NMR tool comprises: 
	an antenna assembly [Fig. 8, see antenna and windings 54/56]; 
	a magnet assembly [Fig. 8, magnet 44/48.]; and 
[Fig. 8, see antenna and windings 54], the motional sensor being operable to generate readings due to lateral motion of the antenna assembly and the magnet assembly [See Col. 5, line 55 to Col. 6, line 14. Col. 14, lines 35 to Col. 15, line 31. See also rest of reference.]; 
	producing a static magnetic field using the magnet assembly [Col. 7, lines 11-41. See also rest of reference.]; 
	applying a pulse sequence to a region of interest for one or more excitation frequencies in the at least one RF antenna [Col. 7, lines 11-41. See also rest of reference.];
	moving the NMR tool through the wellbore [Col. 7, lines 1-41. See also rest of reference.]; 
	measuring NMR data via the NMR tool [Col. 7, lines 11-41. See also rest of reference.]; 
	acquiring one or more NMR echo signals for each of the one or more excitation frequencies from the measured NMR data [Col. 7, lines 11-41. See also rest of reference.];  33Attorney Docket No.: 2016-IPM-100347U1 US (1560-082702) 
	determining a radial position of each excitation volume associated with one of the one or more excitation frequencies from the acquired one or more NMR echo signals [See Col. 5, line 55 to Col. 6, line 14. Col. 14, lines 35 to Col. 15, line 31. See also rest of reference.]; and 
	reducing an effect of the lateral motion on the NMR data by operating the motional sensor to produce a one-dimensional NMR image from the determined radial positions [See Col. 5, line 55 to Col. 6, line 14. Col. 14, lines 35 to Col. 15, line 31. See also rest of reference which discloses that saturation profiles are determined (which are 1D) and that the saturation regions are used to determine tool motion.].

Regarding claim 13, Speier further teaches wherein determining the radial position of each excitation volume comprises: determining a radial length of the excitation volume based on a gradient of the static magnetic field and a bandwidth of the associated excitation frequency [See Col. 5, line 55 to Col. 6, line 14. Col. 14, lines 35 to Col. 15, line 31 wherein a lateral thickness is determined. See also rest of reference.].

Regarding claim 14, Speier further teaches wherein producing the static magnetic field comprises: producing a radially decaying static magnetic field in the region of interest, wherein the radially decaying static magnetic field has a first magnitude at a first spatial position for a first excitation frequency and a second magnitude smaller than the first magnitude at a second spatial position for a second excitation frequency, wherein a first distance between the NMR tool and the first spatial position is smaller than a second distance between the NMR tool and the second spatial position, and wherein the first excitation frequency is greater than the second excitation frequency [Fig. 7-8, wherein permanent magnets are used in the NMR tool. Permanent magnets are known to have magnetic fields that decay as the distance increases from the permanent magnet. See also rest of reference.].

Regarding claim 15, Speier further teaches selecting a plurality of excitation frequencies produced by the at least one RF antenna; acquiring an NMR signal in response to each of the selected plurality of excitation frequencies; measuring an echo amplitude of each of the acquired NMR signals; determining a frequency at which a decrease in amplitude among the [See Figs. 20-23 and corresponding descriptions. The echo shapes determine when motion occurs and Figs. 21-23 are in the frequency domain. Therefore, tool motion/displacement is determined from the echo decay and shapes. See also rest of reference.].

Regarding claim 16, Speier further teaches wherein applying the pulse sequence comprises: applying an excitation RF pulse; and applying a plurality of refocusing RF pulses subsequent to the excitation RF pulse, wherein each of the one or more NMR echo signals is generated between the plurality of refocusing RF pulses [Figs. 4-5, wherein CPMG pulse sequences are used to acquire data. See also rest of reference.].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-2, 6-11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Speier, in view of Reiderman (US 2015/0061665).

Regarding claim 1, Speier teaches a nuclear magnetic resonance (NMR) tool, comprising:
	an antenna assembly comprising an antenna winding [Fig. 8, see antenna and windings 54/56] at least partially disposed around a magnetic permeable sleeve comprising an upper axial end opposite a lower axial end [Fig. 8, see magnetic permeable sleeves 50/52.]; 
	a magnet assembly comprising an upper end magnet spaced apart from the upper axial end of the magnetic permeable sleeve [Fig. 8, magnet 44/48.] and a lower end magnet spaced apart from the lower axial end of the magnetic permeable sleeve [Fig. 8, magnet 44/48.]; and 
	a motional sensor comprising at least one radio frequency (RF) antenna disposed about a tool axis and about at least a portion of the upper end magnet [Fig. 8, see antenna and windings 54], the motional sensor being operable to generate readings for lateral motion of the antenna assembly and the magnet assembly [See Col. 5, line 55 to Col. 6, line 14. Col. 14, lines 35 to Col. 15, line 31. See also rest of reference.], 
	wherein the motional sensor determines a one-dimensional NMR image indicating a lateral displacement of the NMR tool based on one or more spatial positions of NMR excitation volumes in a region of interest that correspond to respective excitation frequencies in the at least one RF antenna [See Col. 5, line 55 to Col. 6, line 14. Col. 14, lines 35 to Col. 15, line 31. See also rest of reference which discloses that saturation profiles are determined (which are 1D) and that the saturation regions are used to determine tool motion.].
	However, Speier is silent in teaching a soft magnetic core.
	Reiderman, which is also in the field of NMR, teaches a soft magnetic core comprising an upper axial end opposite a lower axial end [¶0035].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Speier and Reiderman because it is known in the art to use soft magnetic core material for the purpose of RF flux concentration [Reiderman - ¶0035].  

Regarding claim 2, Speier and Reiderman teach the limitations of claim 1, which this claim depends from.
	Speier further teaches the upper end magnet is operable to produce a static magnetic field along a first axis that is orthogonal to the tool axis in a region of interest and the at least one RF antenna is operable to produce an RF magnetic field along a second axis that is orthogonal to the tool axis and the first axis [See Fig. 14, wherein the B0 field is perpendicular to the B1 field. See also Fig. 8 and rest of reference.].
	However, Speier is silent in teaching the at least one RF antenna comprises a soft magnetic core and a coil winding disposed around the soft magnetic core.
	Reiderman further teaches the at least one RF antenna comprises a soft magnetic core and a coil winding disposed around the soft magnetic core [Fig. 2A, antenna 13 is around soft magnetic core 14. ¶0035].
[Reiderman - ¶0035].  

Regarding claim 6, Speier and Reiderman teach the limitations of claim 1, which this claim depends from.
	Speier and Reiderman both teaches wherein the at least one RF antenna is disposed about a south pole end of the upper end magnet [Speier – Fig. 8, antenna 54. Reiderman – Fig. 2B, RF antenna 23A. See also rest of both references.].

Regarding claim 7, Speier and Reiderman teach the limitations of claim 2, which this claim depends from.
	Speier further teaches wherein the motional sensor further comprises: a soft magnetic pole structure disposed on an upper axial end of the upper end magnet [Fig. 8, wherein sleeve 50 shapes B0 field and is on the upper side (N end) of magnet 44.], the soft magnetic pole structure being operable to shape the static magnetic field [Fig. 8, wherein sleeve 50 shapes B0 field and is on the upper side (N end) of magnet 44.].

Regarding claim 8, Speier and Reiderman teach the limitations of claim 7, which this claim depends from.
[Fig. 8, wherein sleeve 50 shapes B0 field and is on the upper side (N end) of magnet 44 and antenna 54 is disposed there.].

Regarding claim 9, Speier and Reiderman teach the limitations of claim 2, which this claim depends from.
	Speier further teaches further comprising: a compensating assembly operable to reduce variation of the static magnetic field in the region of interest due to lateral motion of the NMR tool during NMR measurement based on the readings for the lateral motion [See Col. 5, line 55 to Col. 6, line 14. Col. 14, lines 35 to Col. 15, line 31. See also rest of reference.].

Regarding claim 10, Speier and Reiderman teach the limitations of claim 9, which this claim depends from.
	Speier further teaches wherein the compensating assembly is powered by one or more electrical currents converted from one or more components of a displacement vector obtained from the one-dimensional NMR image [See Col. 5, line 55 to Col. 6, line 28. Col. 14, lines 35 to Col. 15, line 31. See also rest of reference.].

Regarding claim 11, Speier and Reiderman teach the limitations of claim 1, which this claim depends from.
	Speier further teaches wherein the motional sensor comprises an accelerometer, a gyroscope, a magnetometer, or any combination thereof [Col. 6, lines 33-47.].

Regarding claim 20, the same reasons for rejection as claim 1 also apply to this claim.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Speier, in view of previously cited Reiderman, in view of Paulsen (US 2017/0176628).

Regarding claim 3, Speier and Reiderman teach the limitations of claim 2, which this claim depends from.
	Speier further teaches a first of RF antenna disposed about the at least a portion of the upper end magnet and about the tool axis [Fig. 8, see antenna and windings 54].
	However, Speier and Reiderman were silent in teaching wherein the motional sensor further comprises: a first plurality of RF antennae, each of the first plurality of RF antennae producing a first RF magnetic field having sensitivity to displacements along the first axis.
	Paulsen further teaches wherein the motional sensor further comprises: a first plurality of RF antennae, each of the first plurality of RF antennae producing a first RF magnetic field having sensitivity to displacements along the first axis [¶0050 and Fig. 5A-B. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Speier and Reiderman with the teachings of Paulsen because Paulsen teaches that using multiple coil/antennae is known in the art and can provide for better resolution in images and can provide full 2D/3D images of the volume of interest [Paulsen - ¶0054. See also rest of reference.]. 

Regarding claim 4, Speier, Reiderman, and Paulsen teach the limitations of claim 3, which this claim depends from.
	Speier further teaches a RF antenna disposed about the at least a portion of the upper end magnet and about the tool axis [Fig. 8, see antenna and windings 54].
	However, Speier and Reiderman are silent in teaching wherein the motional sensor further comprises: a second plurality of RF antennae disposed and rotated by 90 degrees about the tool axis relative to the first plurality of RF antennae, each of the second plurality of RF antennae producing a second RF magnetic field having sensitivity to displacements along the second axis.
	Paulsen further teaches wherein the motional sensor further comprises: a second plurality of RF antennae disposed and rotated by 90 degrees about the tool axis relative to the first plurality of RF antennae, each of the second plurality of RF antennae producing a second RF magnetic field having sensitivity to displacements along the second axis  [¶0040; ¶0050-0052 and Fig. 5A-D. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Speier and Reiderman with the teachings of Paulsen because Paulsen teaches that using multiple coil/antennae is known in the art and can provide for better resolution in images and can provide full 2D/3D images of the volume of interest [Paulsen - ¶0054. See also rest of reference.]. 


Regarding claim 5, Speier, Reiderman, and Paulsen teach the limitations of claim 3, which this claim depends from.
	Speier further teaches wherein each of the first plurality of RF antennae is spaced apart from one another about the tool axis [Fig. 8, see antenna 54 and 56. See also rest of reference.].

Allowable Subject Matter

Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 17, the closest prior art is considered previously cited Speier and Reiderman. Speier teaches using wait times to return magnetization to equilibrium. However, both prior art are silent in teaching wherein applying the pulse sequence comprises: applying a plurality of imaging sequences, each of the plurality of imaging sequences comprising an excitation RF pulse and a plurality of refocusing RF pulses; and applying a forced recovery pulse between each of the plurality of imaging sequences to provide a recovery in equilibrium nuclear magnetization.
	Claim 18 is considered allowable for depending on claim 17.

Regarding claim 19, the closest prior art is considered previously cited Speier and Reiderman. However, both prior art are silent in teaching further comprising: measuring a displacement in the NMR tool using the determined radial positions; determining that the measured displacement requires active compensation when the measured displacement comprises a displacement in a direction that exceeds a predetermined threshold; and determining that the measured displacement requires passive correction when the measured displacement comprises a displacement in any direction that is smaller than a fraction of thickness of the excitation volume.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385.  The examiner can normally be reached on Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/RISHI R PATEL/Primary Examiner, Art Unit 2896